 IRON WORKERS, LOCAL 426Reinforcing Iron Workers, Local 426, InternationalAssociation of Bridge, Structural and Ornamen-tal Iron Workers, AFL-CIO and AssociatedCement Contractors of Michigan and Angelo Ia-frate Company and Laborers Local 334, Labor-ers International Union of North America,AFL-CIO. Case 7-CD-42526 August 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of a charge by Associated CementContractors of Michigan, herein called the Associa-tion, alleging that Reinforcing Iron Workers, Local426, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, hereincalled Iron Workers, has violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing Angelo Iafrate Company, herein called the Em-ployer, to assign certain work to employees repre-sented by Iron Workers rather than to employeesrepresented by Laborers Local 334, Laborers Inter-national Union of North America, AFL-CIO,herein called Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Carol McCloskey on 2, 3, and 16December 1982 and 7 and 14 January 1983. Allparties appeared and were afforded full opportuni-ty to be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing on theissues. Thereafter, the Association and Iron Work-ers each filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Based upon the entire record in this case, and thebriefs of the parties, the Board makes the followingfindings:1. THE BUSINESS OF THE EMPLOYERThe Employer is engaged in the construction in-dustry as an excavation and concrete subcontrac-tor, with its principal offices located in Detroit,Michigan. It annually purchases goods and materi-267 NLRB No. 108als valued in excess of S50,000 directly from pointsoutside the State of Michigan.We find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IronWorkers and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. The Work in DisputeThe work in dispute consists of the placing andpulling of reinforced wire mesh in flat concretesurfaces at inside construction sites.1B. Background and Facts of the Instant DisputeThe Employer's business consists of excavationand concrete work, including concrete floors androadwork. Since at least August 1978, the Employ-er has been bound by the contract entered into bythe Association and Laborers Local 334 and 1076,which covers all cement work. Generally, thenature of the work requires the laborers first to finegrade the sub-base, grading the sand off in prepara-tion for the placement of the concrete. They thencompact the base with a vibratory compactor, andadd rails and forms to hold the cement in place. Avapor barrier is laid down, wire mesh is cut andlaid, and the cement is poured and raked in. Themesh is then pulled up to a designated level andthe surface is smoothed over.In late summer 1982,2 the Employer drew upand submitted a bid for cement work at the FarmerJack store in Plymouth, Michigan, to Nova, an-other subcontractor. The general contractor, Holtz-man & Silverman, awarded the contract to Nova,which in turn awarded the cement work to theEmployer. When the work began in the fall, theEmployer assigned all work to its employees whowere represented by Laborers Local 334 and1191.3In the latter part of October, Joseph Lauwers,president and business agent for Iron Workers,heard that certain reinforcing work was being doneat the site by employees who were not representedby Iron Workers. Lauwers stopped by the site andI The parties draw a distinction between road, sidewalk, and parkinglot work, and "inside" or indoor work. It is only this latter categorywhich is in dispute.All dates herein are in 1982, unless otherwise indicated.s It also appears that some of the Employer's employees are "cementfinishers" represented by another union.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspoke with Olley Reynolds, the field representativefor Laborers, who indicated that Laborers did nothave a contract with Nova for the cement work.4Reynolds and Lauwers went to the office on thesite and telephoned Dominic Iafrate, the Employ-er's vice president.s Reynolds indicated to Iafratethat because the work was not being performedpursuant to a contract with the Association, Labor-ers had no claim to the work. Lauwers then spokewith Iafrate and informed him that the work be-longed to employees represented by Iron Workers.lafrate responded that he had prepared the bidusing figures for laborers, that the job was assignedto employees represented by Laborers, and thatthey were going to do the work. Lauwers said thatit would not happen, and that he would put up apicket line if Iafrate tried to use employees repre-sented by Laborers. Iafrate immediately calledEugene Crowley, the agent for Laborers Interna-tional, who contradicted Reynolds' statement andaffirmed that Laborers was definitely claiming thework.Sometime after his conversation with Iafrate,Lauwers again came to the site and spoke with Mi-chael Gleason, who identified himself as a superin-tendent for the Employer, Iafrate Company.Lauwers stated his claim to the wire mesh workgoing into the floor at the site. Gleason apologized,but declared that the work was being assigned toemployees represented by Laborers. Lauwers re-sponded that there was no way the Employerwould be putting the mesh in, and that Iron Work-ers would picket. After Gleason reaffirmed his ini-tial response, Lauwers left.On the morning of 2 November, six or sevenrepresentatives of Iron Workers came to the job-site, and picketed with signs which bore the legend"Notice to the public: Nova does not have a con-tract with Local 426 [Iron Workers]." Lauwers ex-plained that the picketers did not begin to picketuntil about 7 a.m., when employees they believedwere working for Nova came to the site. The pick-eting continued until approximately 10 a.m., whenthe individuals who were performing the concretework left the site. The picketers returned the nextmorning, but did not picket because the cementcontractor did not show up.On the day the picketing began, several individ-uals told Iafrate that Iron Workers would have noclaim to the work if the Employer was a memberof the Association. The next day, the Employerjoined the Association. Iafrate asked the executivesecretary of the Association, Joseph Simoncini, to* Apparently, there was some confusion over precisely which compa-ny, Nova or the Employer, was performing the work at the site.I lafrate is also Nova's secretary.call Lauwers and ask that Iron Workers removethe picket line. Iafrate also called Lauwers, and re-quested that the picket line be removed. Lauwersrefused, claiming that the work belonged to IronWorkers. Lauwers added that he had spoken withthe general contractors, who had indicated thatthey would not wait for the Employer to resolvethe dispute and perform the work. Lauwers gavelafrate the name of a local subcontractor who usedemployees represented by Iron Workers, suggest-ing that Iafrate call and subcontract the meshwork. Lauwers also indicated that the picket linewould stay up until the Employer used employeesrepresented by Iron Workers, or until the Employ-er subcontracted the work to another employerwho did.Finding that there was no other way to resolvethe dispute quickly, the Employer subcontractedthe mesh work to the employer recommended byLauwers.C. Contentions of the PartiesThe Employer and the Charging Party contendthat there is reasonable cause to believe that Sec-tion 8(b)(4)(D) of the Act has been violated, andthat the Board shoud make an award of the workto employees represented by Laborers. They con-tend that the basis of this award should be the con-tract between the Employer and Laborers, the Em-ployer's preference, area practice, efficiency, rela-tive skills, and economy. The Employer and theCharging Party also seek an award which is coex-tensive with the geographical jurisdiction of IronWorkers because of Iron Workers' consistent ef-forts to secure this work for employees it repre-sents.Iron Workers contends that this case is not prop-erly before the Board; that, if an award is made, itshould be made to Iron Workers; and that theaward should be limited to the jobsite in issue.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As is clear from the discussion above, there isevidence that Iron Workers threatened to picket,and actually did picket to force the Employer toassign the work to employees it represented.6Fur-6 Iron Workers made a motion to quash the notice of hearing. Its con-tention rests upon the assertion that it did not know which company hadContinued628 IRON WORKERS, LOCAL 426ther, there is no evidence that the parties haveagreed upon a method for the voluntary adjust-ment of the dispute.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for the volun-tary adjustment of the dispute within the meaningof Section 10(k) of the Act. Accordingly, we findthat this dispute is properly before the Board fordetermination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various factors.7The Board has held that its determination in a ju-risdiction dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.s8The following factors are relevant in making thedetermination of the dispute before us:1. Board certification and collective-bargainingagreementsThere is no evidence that any of the labor orga-nizations involved herein has been certified by theBoard as the collective-bargaining representativethe contract to perform the work, and that the Employer "created" thedispute by joining the Association. We find these arguments to be unper-suasive, and deny the motion to quash.As to the first, there is evidence that Iron Workers knew late in Octo-ber which company was performing the work. The Employer's superin-tendent, Michael Gleason, testified that he identified himself to Lauwersas working for the Employer when I.auwers pressed Iron Workers' claimto the mesh work. Further, the statute does not require that a labor orga-nization know the precise identity of the employer it is seeking to pres-sure for a work assignment. On the contrary, Sec. 8(b)(4)(D) of the Actmakes it an unfair labor practice for a labor organization, inter alia, tothreaten, coerce, or restrain any person engaged in commerce or in an in-dustry affecting commerce in order to force a work assignment. IronWorkers' actions clearly meet this standard, and its alleged mistakenbelief regarding the Employer's precise identity is immaterial.As to the second assertion, that the Employer "created" the dispute byjoining the Association, a contention which is analytically puzzling, therecord shows that the dispute antedated that action. Crowley, LaborersInternational representative, demanded the work on behalf of employeesrepresented by Laborers in late October, before the Employer joined theAssociation on 3 November. Teamsters, Local 107 (Safeway Stores, 134NLRB 1320 (1961), cited as support by Iron Workers, is wholly inappli-cable. In Safeway, the employer discharged three employees and reas-signed their work to other employees. The Board quashed the notice ofhearing, finding that the "real dispute [was] wholly between [the union]and Safeway and concern[edl only [the union's] attempt to retrieve thejobs of its members, jobs which had been secured for more than 10 yearsby a series of collective-bargaining agreements until Safeway suddenlyterminated the bargaining relationship ...." Id. at 1323. Here, employ-eea represented by Iron Workers did not have jobs with the Employerwhich Iron Workers could seek to "retrieve." Contrary to Iron Workers'contentions, the facts of this case present a classic jurisdictional dispute:the Employer is faced with demands from competing groups for the samework. Therefore, the case is properly before the Board for resolution.I NLRB v. Electrical Workers IBEW local 1212 [Columbia BroadcastingSystem], 364 U.S. 573 (1961).s Machinists, Lodge No. 1743 (J.A. Jones Construction Company), 135NLRB 1402 (1962).for a unit of the Employer's employees. The Em-ployer and the Association had a collective-bar-gaining agreement with Laborers covering allcement work, including the work in dispute. At thetime of the hearing, this agreement was being re-negotiated in certain particulars.9Neither the Asso-ciation nor the Employer had a contract with IronWorkers.10 Inasmuch as there was and continuesto be a collective-bargaining relationship betweenLaborers, the Employer, and the Association, andthere is a history of the work in dispute being per-formed by laborers pursuant to that relationship,we find that this factor favors an award to employ-ees represented by Laborers.2. Employer assignment and preferenceThe Employer has consistently assigned thework to employees represented by Laborers, andconcededly prefers to maintain that assignment."This factor therefore favors an award to employeesrepresented by Laborers.3. Area practiceEvidence concerning area practice is mixed. Itappears that the Employer and the Associationmembers customarily award the work in dispute toemployees represented by Laborers, while otheremployers in the Detroit area which are membersof the Associated General Contractors award thework to employees represented by Iron Workers,pursuant to their contract with Iron Workers.There is some evidence that Associated GeneralContractors members perform a significantly great-er amount of construction work than do membersof the Association, but the evidence is not clearthat they do the same type of construction work;thus a comparison would not be profitable.12Ac-cordingly, we find that this factor does not favoran award to either group of employees.4. Relative skillsThe record shows that employees represented byIron Workers receive extensive training in theplacement of all types of reinforcing materials, in-cluding wire mesh. Laborers, on the other hand,receive on-the-job training in this specific task. IronWorkers' extensive training to some degree favorsan award to employees represented by Tron Work-9 It appears that the parties were trying to revise certain pension provi-sions.'0 There was some indication that there had been a contract someyears ago for certain jobs, but these contracts had apparently not beenrenewed.I The sole esception is, of course, when Iron Workers forced the Em-ployer to subcontract the work at the site in Plymouth.12 The evidence seems to indicate that the Associated General Con-tractors members perform heavier industrial construction work.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDers. However, there is evidence that the task is nota difficult one. The blueprints for each job detailthe nature, size, and location within the concrete ofthe mesh to be used. Moreover, the tools used inthe placement of the mesh are fairly simple ones: atape measure, pliers, a wire cutter, and a hook usedto raise the mesh. Balancing these various consider-ations, we find that this factor does not favor anaward to either group of employees.5. Economy and efficiencyThe evidence reveals that the laying and place-ment of wire mesh constitutes from 3 to 5 percentof the total job of placing the concrete. All othertasks to be performed, including the grading; plac-ing the vapor barrier, railing, and forming; pouringthe concrete, raking it in, and smoothing it over,are performed by employees represented by Labor-ers aided to a certain degree by cement finishers.None of these additional tasks would be performedby employees represented by Iron Workers. Thus,an award to employees represented by Laborerswould promote efficiency and economy inasmuchas they could work continuously performing theseries of tasks involved, rather than standingaround, as employees represented by Iron Workerswould, waiting to place the mesh. Moreover, labor-ers, unlike ironworkers, clean the tools used andreturn them to an appropriate place. Accordingly,we find that this factor favors an award to employ-ees represented by Laborers.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by La-borers are entitled to perform the work in dispute.We reach this conclusion relying on the ongoingcollective-bargaining relationship between the Em-ployer, the Association, and the Laborers; the Em-ployer's assignment and preference; and economyand efficiency of operations. In making this deter-mination, we are awarding the work in question toemployees who are represented by Laborers, butnot to that Union or its members.Scope of the DeterminationThe Employer and the Charging Party urge thatthe Board issue an award which would encompassall future sites within Iron Workers' geographic ju-risdiction at which the Employer and/or theCharging Party would perform the work in dis-pute.The Board has in the past granted a broad awardencompassing the geographic area in which an em-ployer does business, wherever jurisdictions of thecompeting unions coincide, in circumstances wherethere is an indication that the dispute is likely torecur.13At the hearing, Iron Workers concededthat this same dispute has been a recurring oneover the past several years, and that the partieshave been involved in "case after case after case"because the Association will not recognize IronWorkers' jurisdictional claims to the mesh work.Given this conceded long history of disputes, thelack of any indication that Iron Workers will aban-don its claim to the work, and the fact that reason-able cause exists to find that Iron Workers here re-sorted to illegal pressure to force the assignment ofthe mesh work, 14we find that a broad award is ap-propriate. ' 5DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Angelo lafrate Company and ofother members of the Associated Cement Contrac-tors of Michigan who are currently represented byLaborers Local 334, Laborers International Unionof North America, AFL-CIO, are entitled to per-form the work of placing and pulling reinforcedwire mesh in flat concrete surfaces at inside con-struction sites within the geographical jurisdictionof Reinforcing Iron Workers, Local 426, Interna-tional Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO.2. Reinforcing Iron Workers, Local 426, Interna-tional Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force or require Angelo lafrate Company orother members of the Associated Cement Contrac-tors of Michigan to assign such work to ironwork-ers who are represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Reinforcing IronWorkers, Local 426, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO, shall notify the Regional Director forRegion 7, in writing, whether or not it will refrainfrom forcing or requiring the Employer or other13 Local 11, Electrical Workers (ITT Communications Equipment d Sys-tems), 217 NLRB 397 (1975); Electrical Workers Local 26 (Taylor Wood-row Blitman Construction), 195 NLRB 261 (1972).14 Cf. Electrical Workers Local 104 (Standard Sign & Signal Co.), 248NLRB 1144, 1148 (1980).'5 Although we find the history of disputes concerning the work inquestion sufficiently established by the admission, we note that the recordwould have been more fully developed had specific testimony regardingthe earlier disputes been submitted.630 IRON WORKERS, LOCAL 426members of the Associated Cement Contractors ofMichigan, by means proscribed by Section8(bX4)(D) of the Act, to assign the work in disputeto ironworkers represented by it.631